Citation Nr: 1103863	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-41 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for right ear 
hearing loss.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a left 
big toe disorder.  

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for a left big toe 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that, at his May 2010 VA examination, the Veteran 
raised a claim of entitlement to tinnitus of the right ear.  The 
RO has not yet adjudicated this issue, and it is not inextricably 
intertwined with the issue adjudicated on the merits, herein.  As 
such, it is not properly before the Board and is REFERRED to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's original claims of service connection for right 
ear hearing loss and a left great toe disorder were denied by an 
unappealed rating decision in November 1973.  

2.  The evidence received since the November 1973 rating decision 
relates to unestablished facts necessary to substantiate the 
claims for right ear hearing loss and a left great toe disorder 
and raises a reasonable possibility of substantiating the claims.

3.  With resolution of the doubt in favor of the Veteran, the 
Veteran's right ear hearing loss is etiologically related to 
service.  

4.   The Veteran's left great toe disorder is not etiologically 
related to his period of service.  


CONCLUSIONS OF LAW

1.  The November 1973 rating decision which denied entitlement to 
service connection for right ear hearing loss and a left great 
toe disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 20.1103 (2010).

2.  Evidence received since the final November 1973 decision 
denying the Veteran's claims of entitlement to service connection 
for right ear hearing loss and a left great toe disorder is new 
and material, and the Veteran's claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 
(2010).

3.  The criteria for a grant of service connection for right ear 
hearing loss are approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2010).

4.  The criteria for a grant of service connection for a left 
great toe disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Specific to the request to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for establishing 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran dated in April 2008 that fully addressed all 
notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in October 
2008 and May 2010.  Neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The record reflects that a November 1973 rating decision denied 
the Veteran's claims of entitlement to service connection for 
right ear hearing loss and a left great toe disorder.  The RO 
sent notice of the decision to the Veteran at his last address of 
record.  The Veteran did not appeal that decision.  Therefore, 
the November 1973 rating decision became final.  38 U.S.C.A. § 
7105(c).  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO reopened 
the claims; however, the Board is not bound by the RO's actions.  
The Board has a jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly reopened.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Id.  Thus, the Board must initially 
determine whether there is new and material evidence to reopen 
the claims for service connection for right ear hearing loss and 
a left great toe disorder.

The evidence of record at the time of the November 1973 rating 
decision consisted of service treatment records.  The Veteran's 
claim was denied because he failed to report for a scheduled VA 
examination.  

The evidence submitted in support of reopening the claims 
includes more recent medical records that show a diagnosis of 
hearing loss and a left toe disorder, VA examinations in October 
2008 and May 2010, and the Veteran's testimony at a November 2010 
videoconference hearing.  The Board finds that this evidence 
raises a reasonable possibility of substantiating the Veteran's 
claims.  As such, the evidence is new and material under the 
provisions of 38 C.F.R. § 3.156(a) and the claims are reopened.  

Service connection claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection will be granted if it is shown that a Veteran 
has a disability resulting from an injury or disease contracted 
in the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty in the active military, 
naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That an injury incurred in service alone is not enough.  There 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

Right ear hearing loss

The Veteran contends that he has right ear hearing loss due to 
his exposure to loud noises during his active military service.  
Having carefully considered the claim in light of the record and 
the applicable law, with resolution of the doubt in favor of the 
Veteran, service connection is granted for right ear hearing 
loss.

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  
This regulation provides hearing loss is a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 
C.F.R. § 3.385.  Alternatively, a hearing loss disability can be 
established by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech recognition 
scores under the Maryland CNC Test at less than 94 percent.  38 
C.F.R. § 3.385.

The Veteran's January 1969 enlistment audiogram showed the 
following results:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
5
-5
-5
15
Left
5
10
5
25

The Veteran's service treatment records show treatment for 
impacted cerumen and external otitis in 1970.  

The Veteran's January 1973 discharge audiogram showed the 
following results:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
15
5
0
25
Left
15
10
15
40

The Veteran filed for service connection for hearing loss in July 
1973.  His claim was denied for failure to report for a scheduled 
VA examination.  

The Veteran refiled a claim for service connection for hearing 
loss in December 2007.  He submitted a private audiogram dated in 
May 2009.  While the audiogram is not interpreted and cannot be 
used for VA compensation purposes, it was sufficient to reopen 
the claim for service connection.  

The Veteran was afforded a VA examination to assess his hearing 
loss in May 2010.  The Veteran stated that he was exposed to 
excessive noise while in the military.  The Veteran did not wear 
hearing protection while in service.  The Veteran also admitted 
to recreational noise exposure from playing electric guitar in a 
band, and post-service occupational noise exposure from a 
printing press, rotary machines, and construction.  

The Veteran underwent an audiometric examination at that time.  
The results of that examination, in puretone thresholds, are as 
follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
30
20
45
75
75
Left
40
35
55
105
105+

The average puretone thresholds are 53.75 decibels in the right 
ear and 75 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and of 
72 percent in the left ear.

The Veteran's hearing loss qualifies a hearing disability under 
38 C.F.R. § 3.385.

The examiner opined that it was more likely than not that the 
Veteran's left ear hearing loss was due to service, because the 
Veteran's service discharge examination shows a 15 dB threshold 
shift at 4000 Hz and moderately severe hearing loss at 6000 Hz.  

With regard to the Veteran's, right ear hearing loss, the 
examiner opined that it was less likely than not that his hearing 
loss was caused by his active service.  As a rationale, the 
examiner cited that the Veteran's puretone thresholds were within 
normal limits at discharge and consistent with the enlistment 
thresholds.  The examiner further stated that the Veteran's right 
ear hearing loss was due to a combination of civilian 
occupational and recreational noise exposure, as well as genetic 
factors.    

While the Board finds the VA examiner's opinion to be competent, 
it does not find it to be persuasive in light of the records.  
The Veteran's records show a 10 dB threshold shift from the 
Veteran's enlistment audiogram to his separation examination.  
Additionally, the Veteran's claim for service connection for 
hearing loss in 1973 shows that he complained of symptoms since 
his discharge from service.  Finally, it is not persuasive that 
the Veteran's left ear hearing loss was caused by his exposure to 
noise during his military service, but his right ear hearing loss 
was caused by civilian noise exposure.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 
Accordingly, with resolution of the doubt in favor of the 
Veteran, the Board finds that service connection is warranted for 
right ear hearing loss.  

Left great toe disorder

The Veteran alleges that he has a left foot disorder that was 
incurred during active service.  Upon review of the evidence, the 
Board finds that there is no nexus between the Veteran's in-
service injury and his current disorder.  Accordingly, the 
preponderance of evidence is against the claim and the Veteran's 
claim is denied.

Service treatment records note a sprained left great toe in 
August 1972.  There was no fracture noted at that time.  The 
Veteran's separation examination in January 1973 noted that his 
feet were "normal."  

The Veteran underwent a VA examination in October 2008.  The 
Veteran reported pain and stiffness in his left great toe.  The 
examiner diagnosed hallux vulgas deformity with minimal 
degenerative changes.  The examiner stated that an opinion could 
not be provided as to whether the Veteran's current disorder is 
related to service without resort to mere speculation.  While the 
Veteran sprained his great toe in service, no fracture was noted.  
His present hallux deformity may have been due to shoe fitting.  
It is arthritis of sorts, but the examiner could not opine that 
it was because of his sprain in 1972.  

The Veteran appeared at a Board hearing in November 2010.  He 
testified that he injured his toe during service and has 
experienced pain ever since.  He further testified that he did 
not undergo a physical upon discharge from service.  

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed.  Cir. 2006).  The evaluation of evidence 
generally involves a 3-step inquiry.  First, the Board must 
determine whether the evidence comes from a "competent" source.  
The Board must then determine if the evidence is credible, or 
worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007) (Observing that once evidence is determined to be 
competent, the Board must determine whether such evidence is also 
credible).  The third step of this inquiry requires the Board to 
weigh the probative value of the proffered evidence in light of 
the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

Here, the Veteran has testified that his left great toe disorder 
is due to his in-service injury.  While the Veteran is competent 
to testify as to his symptoms, and the Board finds his testimony 
credible, there is no evidence supporting a medical nexus between 
the in-service injury and his current disorder.  The VA examiner 
was unable to provide an opinion linking the disorder to service, 
and without a medical nexus, the Veteran's claim must be denied.   

The Board also considered the doctrine of reasonable doubt.  38 
U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not for 
application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001); Gilbert, supra.  Accordingly, the claim is 
denied.


ORDER

New and material evidence to reopen a claim for service 
connection for right ear hearing loss has been received and the 
Veteran's petition is granted.  

New and material evidence to reopen a claim for service 
connection for a left great toe disorder has been received and 
the Veteran's petition is granted.  

Service connection for right ear hearing loss is granted.

Service connection for a left great toe disorder is denied.  


______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


